In The
              Court of Appeals
Sixth Appellate District of Texas at Texarkana
          _______________________________

                   06-20-00059-CV
          _______________________________




       IN THE INTEREST OF J.M.F.L., A CHILD




         On Appeal from the 304th District Court
                  Dallas County, Texas
            Trial Court No. JC-19-01296-W




       Before Morriss, C.J., Burgess and Stevens, JJ.
                                            ORDER

         On July 29, 2020, Appellant, Kyndall O’Neal, filed an Emergency Motion to Stay

Enforcement of the Judgement and for Temporary Orders (Emergency Motion) pending a decision

by the Court on her appeal from the trial court’s final order. The Emergency Motion asked this

Court to stay the enforcement of the final order, which declared Appellee, Antonio Fernando

Figueiredo Lopes, parent of J.M.F.L. and ordered Appellant, the gestational mother of J.M.F.L.,

to immediately surrender the child to Appellee. The Emergency Motion also asked this Court to

enter temporary orders requiring the child, J.M.F.L., to remain in the United States pending

resolution of this appeal.

         On August 4, 2020, this Court granted Appellant’s Emergency Motion enjoining Lopes

from removing J.M.F.L. from the jurisdiction of the United States of America pending the ruling

of this Court on Appellant’s appeal of the trial court’s final order or upon further order of this

Court.

         After our order issued, this Court received notice that Lopes returned to Portugal with the

child on July 28, 2020, following the trial court’s ruling on the Appellant’s motion and prior to the

filing of the Emergency Motion. On August 7, 2020, Appellant filed an Amended Emergency

Motion to Stay Enforcement of the Judgment and for Temporary Orders asking this Court to order

the return of the child. This Court had previously asked Appellee to respond to Appellant’s

original Emergency Motion on or before August 13, 2020. That response was timely filed.




                                                  2
       After due consideration, this Court is of the opinion that its prior order of August 4, 2020,

should be withdrawn and that the Emergency Motion should be, in all things, denied. The court

is of the further opinion that the Amended Emergency Motion should be denied in its entirety.

       We, therefore, withdraw our August 4, 2020, order and deny, in their entirety, Appellant’s

Emergency Motion and Amended Emergency Motion.

       We express no opinion on the merits of the pending appeal.

       IT IS SO ORDERED.

                                                     BY THE COURT



Date: August 18, 2020




                                                3